            Case 3:08-cv-05754-BHS Document 273 Filed 12/17/18 Page 1 of 4



 1                                                         THE HON. BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9
      BRENDAN MCKOWN,
10
                                       Plaintiff,
11                                                   No. 3:08-CV-05754-BHS
            vs.
12
      SIMON PROPERTY GROUP, INC., dba                STIPULATION AND AGREED ORDER
13    TACOMA MALL, a Delaware corporation;           OF DISMISSAL OF ALL CLAIMS
14    and IPC INTERNATIONAL
      CORPORATION, an Illinois corporation,
15
                                   Defendants.
16

17                                           STIPULATION
18          IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,

19   through their respective counsel of record, that Plaintiff’s claims against Defendants in the

20   above-entitled matter may be dismissed with prejudice and without cost to either party.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///


      STIPULATION AND AGREED ORDER OF
      DISMISSAL                                                            A Professional Limited Liability Company

                                                                    911 Pacific Avenue, Suite 200
      Page 1 | No. 3:08-CV-05754-BHS                                     Tacoma, WA 98402
                                                               Phone: (253) 777-0799 Facsimile: (253) 627-0654
           Case 3:08-cv-05754-BHS Document 273 Filed 12/17/18 Page 2 of 4



 1         DATED this 17th day of December, 2018.

 2         Pfau Cochran Vertetis Amala              Andrews Skinner PS
 3

 4         By:     /s/ Darrell L. Cochran           By:____/s/ Pamela M. Andrews_______
           Darrell L. Cochran, WSBA No. 22851       Pamela M. Andrews, WSBA #14248
 5         Nicholas B. Douglas, WSBA No. 49786      Ramona N. Hunter, WSBA # 31482
           Attorneys for Plaintiff                  Attorneys for Defendant Simon Property
 6                                                  Group, Inc.
 7
           Margullis and Ray, PLLC                  Dynan & Associates, P.S.
 8

 9
           By:    /s/ Rodney J. Ray                 By:_____/s/ Mark J. Dynan___________
10         Rodney B. Ray, WSBA No. 7446             Mark J. Dynan, WSBA #12161
           Attorneys for Plaintiff                  Samuel B. Behar, WSBA #46586
11                                                  Attorneys for IPC International Corp.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND AGREED ORDER OF
     DISMISSAL                                                       A Professional Limited Liability Company

                                                              911 Pacific Avenue, Suite 200
     Page 2 | No. 3:08-CV-05754-BHS                                Tacoma, WA 98402
                                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:08-cv-05754-BHS Document 273 Filed 12/17/18 Page 3 of 4



 1                                             ORDER

 2          BASED UPON THE FOREGOING STIPULATION, IT IS HEREBY ORDERED,

 3   ADJUDGED, AND DECREED that Plaintiff’s claims against Defendants in the above-

 4   entitled matter are hereby dismissed with prejudice and without cost to either party hereto.

 5          SIGNED this ____ day of ___________________, 2018.
 6

 7
                                           _______________________________________
 8                                         THE HONORABLE BENAJMIN H. SETTLE

 9
            Presented by:
10

11          PFAU COCHRAN VERTETIS AMALA

12
            By:      /s/ Darrell L. Cochran
13                Darrell L. Cochran, WSBA No. 22851
                  Nicholas B. Douglas, WSBA No. 49786
14
                  Attorneys for Plaintiffs
15

16          MARGULLIS AND RAY, PLLC
17

18          By:      /s/ Rodney B. Ray
                  Rodney B. Ray, WSBA No. 7446
19                Attorney for Plaintiffs

20
            Approved as to form by:
21

22          ANDREWS SKINNER, P.S.

23
            By: ___/s/ Pamela M. Andrews___________
24              Pamela M. Andrews, WSBA #14248
                Ramona N. Hunter, WSBA #31482
25
                Attorneys for Defendant Simon Property Group, Inc.
26


      STIPULATION AND AGREED ORDER OF
      DISMISSAL                                                             A Professional Limited Liability Company

                                                                     911 Pacific Avenue, Suite 200
      Page 3 | No. 3:08-CV-05754-BHS                                      Tacoma, WA 98402
                                                                Phone: (253) 777-0799 Facsimile: (253) 627-0654
           Case 3:08-cv-05754-BHS Document 273 Filed 12/17/18 Page 4 of 4



 1         DYNAN & ASSOCIATES, P.S.

 2
           By: __/s/ Mark J. Dynan_________________
 3
               Mark J. Dynan, WSBA #12161
 4             Samuel B. Behar, WSBA #46586
               Attorneys for Defendant IPC International Corp.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND AGREED ORDER OF
     DISMISSAL                                                          A Professional Limited Liability Company

                                                                 911 Pacific Avenue, Suite 200
     Page 4 | No. 3:08-CV-05754-BHS                                   Tacoma, WA 98402
                                                            Phone: (253) 777-0799 Facsimile: (253) 627-0654
